Citation Nr: 1735570	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for service-connected pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for a compensable rating for service-connected pseudofolliculitis barbae.

In February 2014, the Veteran was scheduled for a hearing at the RO before a Veterans Law Judge.  However, he failed to report for his hearing, without good cause shown.  The Board construes this action as a withdrawal of his request for a hearing.  See 38 C.F.R. § 20.704 (d) (2016).

In February 2015, and April 2016, the Board remanded this claim for additional development.  

The Veteran was previously represented by Disabled American Veterans.  In May 2016, the Veteran revoked this representation in writing, but has not retained alternative representative.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.   


FINDINGS OF FACT

1.  Prior to April 29, 2013, the Veteran's service-connected pseudofolliculitis barbae is not shown to have affected at least 5 percent of the entire body, or at least 5 percent of exposed areas, or to have required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.

2.  For the period from April 29, 2013, to April 17, 2015, the Veteran's service-connected pseudofolliculitis barbae is shown to have required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period, but not to have affected at least 40 percent of entire body or exposed areas, or to require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12- month period.

3.  As of April 18, 2015, the Veteran's service-connected pseudofolliculitis barbae is not shown to have affected at least 5 percent of the entire body, or at least 5 percent of exposed areas, or to have required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2013, the criteria for a compensable rating for service-connected pseudofolliculitis barbae are not shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7805, 7806 (2016).  

2.  For the period from April 29, 2013 to April 17, 2015, the criteria for a 30 percent rating, and no more, for service-connected pseudofolliculitis barbae are shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7805, 7806 (2016).  

3. As of April 18, 2015, the criteria for a compensable rating for service-connected pseudofolliculitis barbae are not shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7805, 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to a compensable rating for his service-connected pseudofolliculitis barbae. 

The Board first notes that additional medical evidence has been received following the June 2016 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. §  20.1304 (c) (2016).  Accordingly, a remand for RO consideration is not required.

As for the history of the disability in issue, the Veteran's service treatment records show that he received multiple treatments for pseudofolliculitis barbae (PFB), to include multiple shaving profiles, with a notation in 1981 that his PFB was "persistent."  Following service, a July 2010 VA examination report noted a diagnoses of PFB, with findings that it affected 3 percent of the Veteran's face and neck, and less than one percent of his entire body.  There was no scarring or disfigurement.  See 38 C.F.R. § 4.1 (2016).

In August 2010, the RO granted service connection for pseudofolliculitis barbae, evaluated as noncompensable, with an effective date for service connection of May 4, 2010.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2015).

In November 2010, the RO received correspondence which it interpreted as a claim for a compensable rating.  In March 2011, the RO denied the claim.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rating the Veteran's PFB under Diagnostic Codes 7899-7806.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted skin disorder is the service-connected disorder, and it is rated as if the residual condition is dermatitis or eczema, under DC 9806.

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board notes that service connection is currently in effect for disabilities that include a right elbow scar, and a right arm scar.  The ratings for these disabilities are not currently on appeal, which is limited to the rating for PFB.  

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, no more than topical therapy is required during the past 12-month period. 

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent evaluation is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or, where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Id.

A 60 percent evaluation is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas is affected; or, where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12- month period.  Id.

In March 2016 the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which addresses VA's interpretation of 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Court found that the language of Diagnostic Code 7806 provides for a 60 percent rating for constant or near constant use of corticosteroids, whether or not such steroids were applied topically or through an oral medication.  The Court's determination in Johnson is under appeal and has not been finally adjudicated.  A stay has been put in place pending final resolution of this matter; however, subsequent to reports of use of clindamycin in 2013 (discussed infra), there is no evidence to show that he took medication for treatment of his skin disorder.  See e.g., April 2015 VA skin diseases disability benefits questionnaire (noting that the Veteran had not been treated with oral or topical medications for any skin condition in the past 12 months); VA progress notes, dated between 2011 and 2017 (showing use of clindamycin between April and June of 2013 only).  Accordingly, the Board has construed the evidence regarding medication used for skin symptoms as favorably as possible to the Veteran, and will proceed.  

Prior to April 29, 2013

VA progress notes include an August 2011 report, which states that the Veteran did not have any rashes.  

An August 2012 VA report notes a left periocular skin lesion.  This skin was excised that same month, along with a lesion on the left forearm.  There was no indication that these lesions were related to PFB.  These lesion were characterized in subsequent VA problem lists as "Unspecified malignant neoplasm of skin."

The Board finds that a compensable rating is not warranted prior to April 29, 2013.  There is no evidence of record indicating that at least five percent of the Veteran's body or at least five percent of exposed areas were affected by his service-connected condition.  There is no evidence to show that he took intermittent systemic therapy or immunosuppressive drugs for treatment of his skin disorder.  Accordingly, the criteria for a compensable rating under DC 7806 are not shown to have been met, the preponderance of the evidence is against the claim, and the claim must be denied.

April 29, 2013 to April 17, 2015

VA progress notes, dated between April 29, 2013 and June 26, 2013, indicate that the Veteran was taking clindamycin.

A VA skin diseases disability benefits questionnaire (DBQ), dated in May 2013, shows that the examination was performed on May 21, 2013.  The examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran reported using clindamycin for one month.  He had irritation of his skin.  On examination, there was no scarring or disfigurement of the head, face or neck, no benign or malignant neoplasms, and no systemic manifestations due to any skin disease.  He had been using medications for his symptoms for less than six weeks.  He had not had any treatments or procedures other than systemic or topic medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There was no history of debilitating or non-debilitating episodes in the last 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There were no visible skin conditions.  There were no other pertinent relevant physical findings, complications, conditions, signs and/or symptoms.  The report notes that the Veteran has PFB affecting his beard and chin area, as well as his neck.  He currently has a beard, with approximately 20 percent SA (surface area) of the face affected, and less than 10 percent TBSA (total body surface area) affected.  

The Board finds that the criteria for a 30 percent rating have been met as of April 29, 2013.  Specifically, VA progress notes dated between April 29, 2013 and June 26, 2013 indicate that the Veteran was taking clindamycin.  Construed most favorably to the Veteran, this is evidence of use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for over six weeks.  This meets the criteria for a 30 percent rating under DC 7806.  The Board therefore finds that the evidence is at least in equipoise, and that a 30 percent rating is warranted for PFB for the period from April 29, 2013 to April 17, 2015.  To this extent, the appeal is granted.

A rating in excess of 30 percent is not warranted, as there is no evidence to show that the Veteran's PFB symptoms affected at least 40 percent of entire body or exposed areas, or that he required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12- month period.  DC 7806.

As of April 18, 2015

In February 2015, the Board remanded this claim.  The Board directed, in part, that the Veteran be afforded another examination of his PFB.  

A VA skin diseases DBQ, dated in April 2015, shows that the examination was performed on April 18, 2015.  The examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran currently has a beard, without any active lesions.  On examination, there was no scarring or disfigurement of the head, face or neck, no benign or malignant neoplasms, and no systemic manifestations due to any skin disease.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had not had any treatments or procedures other than systemic or topic medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There was no history of debilitating or non-debilitating episodes in the last 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There were no other pertinent relevant physical findings, complications, conditions, signs and/or symptoms.  In response to the question, "Indicate the Veteran's visible skin conditions; indicate the approximate total body area and approximate total exposed body area (face, neck and hands) affected on current examination (check all that apply)," the examiner indicated that "the Veteran does not have any of the above listed visible skin conditions."  The diagnosis was PFB.  The Veteran's skin condition does not impact his ability to work.  The Veteran reported that he was currently working, and that he feared that he may lose his job, and that job interviews would require him to shave his beard and risk recurrence of his PFB symptoms.  

In April 2016, the Board again remanded this claim.  The Board directed, in part, that the Veteran be afforded another examination of his PFB.  

In June 2016, the Veteran was scheduled for an examination.  However, the Veteran failed to report for his examination, and there is no record to show that he ever requested that his examination be rescheduled.  Accordingly, the Board has analyzed the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2016); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).

The Board finds that a compensable rating is not warranted as of April 18, 2015.  There is no evidence of record indicating that at least five percent of the Veteran's body or at least five percent of exposed areas were affected by his service-connected condition.  There is no evidence to show that he took intermittent systemic therapy or immunosuppressive drugs for treatment of his skin disorder during the time period in issue.  Accordingly, the criteria for a compensable rating under DC 7806 are not shown to have been met as of April 18, 2015, the preponderance of the evidence is against the claim, and the claim must be denied.

Conclusion

For the entire time period in issue, the Board has considered whether a compensable or increased rating is warranted under Diagnostic Codes 7804 and 7805.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800 - 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

However, the Veteran's PFB is not shown to be productive scarring, or other disabling effects of scars, warranting consideration under either DC 7804 or 7805.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, an extraschedular issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his pseudofolliculitis barbae.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his skin symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability in issue is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examination also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that increase rating is warranted, other than as noted. 

In reaching this decision, to the extent that the claim has been denied, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  In April 2015, VA determined that any photographs taken in association with the Veteran's May 2013 VA skin examination were unavailable.  See 38 U.S.C.A. § 5103A (b)(3) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).

In April 2016, the Board remanded this claim.  The Board directed that records of treatment be updated, and this had been done.  The Board further directed that the Veteran be afforded another examination.  In June 2016, the Veteran was scheduled for an examination.  However, he failed to report for his examination.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to April 29, 2013, a compensable evaluation for service-connected pseudofolliculitis barbae is denied.

For the period from April 29, 2013, to April 18, 2015, a rating of 30 percent, and no more, for service-connected pseudofolliculitis barbae is granted, subject to the laws and regulations governing the award of monetary benefits.





As of April 18, 2015, a compensable evaluation for service-connected pseudofolliculitis barbae is denied.



____________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


